UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4541


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GEROME FRIPP,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00275-RBH-1)


Submitted:    December 28, 2009             Decided:   January 25, 2010


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


D. Craig Brown, Florence, South Carolina, for Appellant.   Rose
Mary   Sheppard  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerome     Fripp   pled    guilty     to    using      and     carrying   a

firearm during a drug trafficking offense, which resulted in the

murder of Vincent Wilson, and aiding and abetting another person

in the crime, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A), (j)

(2006).     The district court sentenced Fripp to twenty-five years

of imprisonment, based upon the parties’ stipulation in the plea

agreement.      See    Fed.    R.   Crim.    P.   11(c)(1)(C).             On   appeal,

counsel has filed an Anders ∗ brief, stating that there are no

meritorious issues for appeal but suggesting that the district

court failed to comply with Fed. R. Crim. P. 11 in accepting

Fripp’s guilty plea.           Fripp has filed a pro se supplemental

brief    challenging    the    voluntariness       of       his   guilty    plea    and

asserting    that    counsel   provided      ineffective          assistance.      The

Government has moved to dismiss the appeal based upon Fripp’s

waiver of appellate rights.            We affirm in part and dismiss in

part.

            Although     counsel      identifies       no    error    in    the    plea

colloquy, Fripp asserts in his pro se supplemental brief that he

did not knowingly and voluntarily enter his guilty plea.                            Our

review of the record leads us to conclude that the district

court ensured Fripp’s guilty plea was knowing and voluntary and

     ∗
         Anders v. California, 386 U.S. 738 (1967).



                                         2
supported by a sufficient factual basis.                         See United States v.

DeFusco,    949    F.2d    114,      116,    119-20       (4th   Cir.     1991).       Thus,

Fripp’s claim that his guilty plea was involuntary is belied by

his sworn statements at the plea hearing.                           See Blackledge v.

Allison, 431 U.S. 63, 74 (1977).                       Moreover, the district court

substantially complied with Rule 11 in accepting Fripp’s plea,

and   the   court’s       failure       to    inform      Fripp     that     “the     agreed

disposition will be included in the judgment,” see Fed. R. Crim.

P.    11(c)(4),     did    not    amount       to      plain     error.        See    United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (providing

standard of review).

            Turning       to     the    Government’s           assertion       that    Fripp

waived   the      right   to     appeal      his       conviction      and   sentence,    a

defendant    may    waive      the     right      to    appeal    if    that    waiver   is

knowing and intelligent.               United States v. Poindexter, 492 F.3d

263, 270 (4th Cir. 2007).                    Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Rule 11 colloquy, the waiver is both valid and

enforceable.       United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991).       Our de novo review of the record convinces us that

the waiver-of-appellate-rights provision in the plea agreement

is valid and enforceable.              See United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005) (stating standard of review).

                                              3
               With   regard      to    the    scope      of    the      waiver,    Fripp’s

challenge to the voluntariness of his guilty plea is not barred

by the waiver provision.                 We therefore deny the Government’s

motion    to     dismiss    in   part    and       affirm    the    conviction      on    the

ground that Fripp voluntarily entered his guilty plea.                             Although

Fripp does not challenge his sentence on appeal, any sentencing

claim that would have been revealed by our review pursuant to

Anders is barred by the waiver-of-appellate-rights provision in

the plea agreement.           We therefore grant the Government’s motion

to dismiss in part and dismiss this portion of the appeal.

               Finally,     Fripp      asserts       in   his    supplemental       pro    se

brief    that     counsel    provided        ineffective        assistance.         Because

this     claim     falls    within       the       exception       to    the   waiver-of-

appellate-rights       provision        in     the    plea      agreement,     Fripp      may

raise it on appeal.              However, “[i]neffective assistance claims

are generally not cognizable on direct appeal . . . unless it

conclusively appears from the record that defense counsel did

not provide effective representation.”                      United States v. Benton,

523 F.3d 424, 435 (4th Cir. 2008).                        Counsel’s ineffectiveness

does not conclusively appear from the record.                           We therefore find

that Fripp’s ineffective assistance claims are not cognizable on

direct appeal.

               In accordance with Anders, we have thoroughly examined

the entire record for any potentially meritorious issues not

                                               4
covered by the waiver and have found none.                We therefore affirm

Fripp’s conviction and dismiss the appeal of his sentence.                  This

court requires that counsel inform his client, in writing, of

the right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                      5